                                 U NITED STA TES DISTR ICT CO U RT
                                 SOUTH ERN DISTRICT OF FLORIDA
                                            M IAM IPJVISION
                                       cAsE No *1:18-CV-20774-JLK

 kOSEANN ALBANE7E,
               Plaintiff,



     NçL (BAHAMAS)LTD.,aBenhtlda
     company d/b/aN ORW EGIAN CRUISE
     LINES,                  .




               D efendant.


         ORDER GM NSING DEFENDANT'S M OTION FOR SUM M ARY JUDGM ENT
               THISM ATTER comejbeforetheCourtl'
                                               zponDefendantNcta(Bahamas)Ltd.'s((çNCL'')
     M otion forSummary Jùdgment(ttM otion'')(D.E.16),fledAugust5,2019.No Responsewas
è.   '

     filed!1

         1.        BACkGROUND
               Thispersonalinjury casearises9om PlaintiffjfallWhile attem'
                                                                         pting to walk f'
                                                                                        rom one
                  to anothçron a shore excursion from an NCL ship.Specitk ally,Plaintiffyllegesin
     floating dock.                .




     herComplaintthatEçloqporaboutJune20,2017,''whileapassengerontheNCL vesselNorwegian
     Gem Pbylge,/shewentonaday excursiontoGreatStin'up Cay (D.E.1,!!4.
                                                                     -6). Accordingto
     herComplaint,first,PlaiptiffRoseann Albanese,togetherwith Sam Albanese,wereCçtaken by a

     tender(miniferry),from theshiptoGreatStin'uy Cayi''then,shewaststransferredviaasmallmini
     ferry ...forthe next'pprtion of the exclzrsioni''finally,she was ttassisted onto an unstable,



     1TheCourtextendedthedeadlineforPlaintiffsResponsefrom August.
                                                                 19,2019toAugust26,2019(D.E.
     17),butPlaintiffneglectydtofileanyihing.   '
rubberish floating dock with instnlctionsto transferagain,to anothertmstable,rubberish floating

dock,thistipewithoutassistancey''andfelllid !!7,9,11-12).
       Following thecloseofal1discovery,NCL filed theinstantM otionforSum m aryJudgment,

arguingthat(a)itisnotvicariouslyliableforPlaintiffsinjttrywhereitçsdoesnotown orcontrol
StingrayCityBahnmasorStingrayIslandBahamasgthecompaniesthatprovidedtheexcursionto
GreatStirrup Cayjandthey arehotinajointventurerelationship''(D.E.16,at1-2);and (b)itis
notdirectly liableforPlaintiT sinjurywhereitwasnoton noticeofany condition on thesh
                                                                                  .ore
excursionthatcreatedarisktopassengers(id.at6,10).
   Il.     D ISC USSIO N

           A .'LegalStandard on Sum m ary Judgm ent

         Summaryjudgmentisappropriatewhem thereisGlnogenuineissueastoanym aterialfact
and thatthemoving pm'ty is entitled to'judgmentasa matter oflam '' Fed.R.Civ.P.56(c)
                                               1

(emphasisadded);Anderson v.Lfbcrf.pfobby,Inc.,477U.S.242,247-48 (1986). An issueis
genuineifareasonablefactfindercouldreturnaverdictforthenonmovingparty.Mizev.Jem rson
Cf@ Bé ofEduc.,93F.3d739,742(11thCir.1996).A féctismaterialifitmayaffecttheoutcome
ofthe case underthe applicable substantive lqw . Allen v.Tyson Foods,Inc.,121 F.3d 642,646

(11thCir.1997).Themovingpartyhasthebtlrden ofestablishingboththeabsenceofagenuine
issueofmaterialfactandtltatitisentitledtojudgmentasamatteroflaw.SeeMatsushitaElec.
Indus.Co.v.ZenithRadioCorp.,106S.Ct.1348,1356(1986).
            B . M aritim e N egligence

         Toprevailonamaritimenegligenceclaim,aplaintiffmustestablishthat(1)thedefendant
owed theplaintiffa duty @.g.,to maintain theship in asafe cond
                                                             .ition forpassengers,to wnrn
passengersofdangersthatarenotopen and obvious);(2)thedefendantbreachedtheduty;and
(3)thebreach actually and proximately caused injuzy to the plaintiff. See,e.g.,Chaparro v.
CarnivalCorp.,693F.3d 1333,1336(11th Cir.2012).Thedutyofcarethatashipownerowesto
passengersisçdordinaryreasonablecar:lmderthecircumstances.''Keefev.BahamaCruiseLine,
lnc.,867F.2d 1318,1322(11thCir.1989).Assuch,forliahilitytoexist,Gtthecapier(mustqhaye
had actualoréonstnzctive notice oftherisk-creating condition,atleastwhere ...the m enaceis

onecommonlyéncounteredonlandandnotclearlylinkedtonauticaladvenmre.''Ik Anexample
               N        ,

ofconstructivenoticçiswhereaGshazard ghasjbeenpresentLforaperiod oftimesolengthyasto
(reasonablyjinvitecorrectivemeasures''bytheshipowner.1d.Evidenceofçtsubstantiallysimilar''
prioraccidentsoroccprrencesm ay also'supporttheship ownerhavinghad notice.SeeSorrelsv.

NCL (Bah.)Ltd.,796.F.3d 1275,1287-88.(11th Cir.2015).
           CkNCL IsNofLiableforPlaintifrsInjury
       NCL positsin itsStatementofM atçrialFactsz.thatSdplaintiffbooked a shoreçxcursion in

GreatStim zpcaycalledStingrayUityBahamas''(D.E.16,at2,!5).Insupport,NCL hasprovided
# shore excursion ticketto GreatStinup Cay dated ::6/20/20175'in the name ofGIALBANESE,

SAMUEL -Stateroom :10124''labeledStstingrayCityBahamas''(D.E.16-2).Theticketstatesyt
thebottom Gsoperatedby:StingrayIslandBahnmas''(id4.Theback oftheshoreexcursionticket
(titled GCCONDITIONS OF CONTRACT'')states:
       (NCL)and itsagentsandvesselshaveno ownership orcontrolgovbrthemeansof
       transportation ofany otherservic8.sf'
                                           urrlished in connedionwith such independent
       sioreexcursions.Theownersorcontractorsproviding suchtrapspdrtation brany
       otherservicesareindependentcontractorsand controlthese operations...These
       ownersorcontractorsarenot(NCL'S)jointventtlres,agents,and/oremployees,and
       havenootherrelationship withNorwegian otherthanthatofindepehdentcontractor
           Guestherebyreleasks(NCL),itsagentsandvessels,from any andallliability
       . . .

       associatedwiih theindepepdentshoreexcu-rsionts)andagreestohold (NCL)...

2Pursuantto SouthernDistrictofFloridaLocalRule56.1(b),wherePlaipti
                                                                 'ffhasnotfiled anyResponse,
al1materialfactssetforth inNCL'SStatementofM aterialFactsare deemed admitted çtp
                            .                                                  A
                                                                                 rovidedthatthe '(-
                                                                                                 '
Courtfindsthatthe movantis statem entissupported by evidencein the record.''
                                               ?
          harmlessfrom any and allloss(or)injury ..,howevercaused andofwhatsoever
          nature,in corm ection w ith the independentshore excursions.

(D.E.16,at3,! 6;D.E.16-3). Consistentwith this,NCL hasproffered its Standard Shore
ExcursionAgreementbetweenNCL andStingrayIslandBahamassignedinDecember2016(see
b.E.16-6,at1,10)forthe2017and2018calendaryears(f#.at2,!4j,whichstatesthat(çgtjhe
Operator's relationship with LNCLJ during the Tenn of this A/ccment shallbe that of an
independentcontractor''(/2 at1,!2).
          M oreover,theback oftheshoreexcursion ticketalso statesthatSitheterm sand conditions

ofI)
   NCL'SIGuestTicketContractareincorporated intothis(ticketl''(D.E.16-3).NCL'SGuest
TicketContract,t%which al1passengersarerequiredtoaccepttocnzisewith F CLI''(D.E.16,at2,
! 3),attached asExhibit1,providesthatçspurchaseracknowledgesthatNorwegian CruiseLine
doesnotown,control,maintainprsupelviseany ... touroperatorsl0rlsightseeingtours''and
thatSdpurchaseracknowledgesand agreesthateach suchproviderisanindependentcontractorwho

isnotandshallnotbedeemedanagentofNorwegian CruiseLine''ID.E.16-1,at9). .
          Furthenuore,the back ofthe shore excursion ticketstatesthatçlltqhe Guestagreesthat
                                    kQ
he/she willbe botmd by allterm sand conditionscontained in a1lapplicable ticketsand tariffsof

theshoresideindependentcontractor''(D.E.16-3).NCLhasprofferedtheGsstingrayCityBahamas
    Complete Liability Release''(D.E.16-4),arld a listof signatures agreeing to itster.ms dated
    $t6/20/17''at$$11:20''with'sRoseAnnAlbanese''asthefifthsignature(id.at2).Thetermsinclude'
    that<t1agree to foreverdischarge apd release Stingray Island BahamasLTD,itsemployeejand
'
    agentsfrom anyanda1lresponsibilityorliabilityforanyandallinjuries(or)dnmage''li6lat1).
           Upon consideration oftheabovetm contradictedrecord evidence,theCoul'tconcludesthat

    N CL carm otbeheld vicariously liableforany negligenceofStingray City B ahnm asthatm ay have

    causedPlaintiff'sfall.NorhasPlaintiffputforth evidenceofsubstantially sim ilarincidentsorany
                                                  4
othermeansby which NCL would havehad notice ofan tmsafe condition on theshoreekcursion

sothatNCL couldbehelddirectly liableforPlaintiY sfall.
   111.   CO N C LU SIO N

       Assetforthabove,NCL hasmetitsbm denin supportipgitsentitlementtojudgmentasa
m atteroflaw on Plaintiffsnegligenceclaim s,includingthatitisnotliablèforany nigligenceby

theshoreexcursionthatmayhavecausedherfall.Accordingly,itisORDERED,ADJYDGED,
and DECREED thatDefendant'sM otion forjummaryJudgment(D.E.16)be,andthesameis,
hereby GRANTED.3 In accordancewith FederalRuleofCivilProceduré58(a),finaljudgment
w illbe setoutin a separate docum çnt.

       DONE and OM ERED in Chambers at the Jamçs Lawrence King Federal Justice
Building and United StatesCourthouse in M inmi,Florida,op this28th day ofAugust,2019.




                                          AM ES LA       N CE IU N G
                                         UNITED STATESDISTRICT J
                                         SOUTHEM DISTRICT OF PLO             A
cc:    A llC ounselofR ecord




3Thiscancelsa1ldatesintheSchedulingOrder(D.E.13),includingthepretrialconferencesetforOctober
4,2019,andthejurytrialsetforthetwo-weekperiodbeginninjDecember9,2019.
                                            5
